DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Applicant's Amendment to Claims, Abstract and Remarks filed on February 4, 2022 and Supplemental Amendment to Claims, Abstract and Terminal disclaimer filed on February 10, 2022 are acknowledged.
2.2.	As a result of both Amendments, Claims 4, 12-14 and 20 have been canceled. Claims 2, 3 and 19 have been withdrawn. Claims 1 and withdrawn Claim 2 have been amended with by introducing limitations of canceled Claims 4 and 12 and by specifying that all claims directed to shrink film. Therefore, no New Matter has been added with instant both amendments.
2.3.	Abstract filed on February 10, 2022 is acknowledged and accepted. 
Terminal Disclaimer
3.1.	The Terminal disclaimer filed on February 10, 2022   disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 11,091,586 and 11,072,684 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3.2.	Therefore, previously made ODP Rejections of Record have been overcome.
                                            REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Crawford, taking alone or in combination with Shish and /or Selby, does not teach the claimed shrink film and the specific method of producing shrink film with specific properties as claimed by Applicant.  Therefore, Claims 1-3, 5-11 and 15-19 are allowed ( see Examiner's amendment below).
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Tammye Taylor on February 10, 2022.
The application has been amended as follows:  
5. 	Rejoin withdrawn Claims 2, 3 and 19. 
Election/Restrictions
6.	Claims 1 and 2 are allowable. The restriction requirement as set forth in the Office action mailed on  August  25, 2021  has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Therefore, Claims 2, 3 and 19, no longer withdrawn from consideration because the claims requires all the limitations of an allowable claims 1 or 2.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763